DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-8, 10-13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US PN 3959567) in view of Fukuda (US PN 6127003), Christel (US PN 5676791), and Schubert (US PGPub 2014/0083608 A1).
With regard to claims 1, 13, and 15, Bradley teaches a method for increasing the adhesion between the first surface of a first web type material and a first surface of a second web type material, said method comprising feeding the first web-type material (figure 1-3, film A or C) and the second web-
Although Bradley is silent as to the specifics of the plasma formation, since Bradley teaches the plasma is formed in the laminating gap by way of a voltage between the pressure roll and the counter pressure roll as claimed by applicant, it would have been expected that the method of Bradley would also result in treating both first surfaces of the first and second web-type materials over the full area with a plasma, specifically such that the plasma, beginning ahead of the laminating gap on into the laminating gap, acts continuously on the two first surfaces.
Although Bradley teaches on of the rollers 12’ has an insulating sleeve 30, Bradley does not explicitly disclose the sleeve comprises a dielectric material.
Fukuda teaches known insulating materials for rollers included dielectrics (col. 4, line 30-31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a dielectric as the insulating material of the roller of Bradley.  The rationale to do so would have been the motivation provided by the teaching of Fukuda, that to use such a dielectric material predictably results in the formation of an insulated roller (col. 4, line 30-31), the same goal as the insulating sleeve 30 of Bradley.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use an adhesive coated web as in the teaching of Christel in the method of Bradley.  The rationale to do so would have been the motivation provided by the teaching of Christel, that to use such an adhesive predictably results in an increased adhesion between the first and second web-type materials (Christel, col. 8, line 1-2), where the prior art also recognizes as desirable the bonding of plasma treated pressure sensitive adhesive tapes to plasma treated films (Schubert, paragraph 36) depending on the desired application of the bonded webs. 
Bradley does not explicitly disclose the first web is a PSA.  Schubert teaches the first web is a PSA based on natural rubber, synthetic rubber, or polyurethanes, the layer of the PSA consisting optionally of pure acrylate or predominantly acrylate (paragraph 101) and optionally without a carrier layer (paragraph 15).  Schubert further teaches laminating the first web to a second web (paragraph 36, 74, “Substrates in the form of webs”), where such a web would have been capable of acting as a carrier layer.  It would have been obvious to one of ordinary skill in the art at the time of the invention to 

With regard to claims 2, 10, and 12, although Bradley teaches a web traveling from the start of the plasma treatment to a laminating gap at a close distance and at a speed for lamination, Bradley is silent as to the specific as to the specific values claimed by applicant for the distance between the plasma generator and the lamination gap (1-100 mm), the speed of the webs (0.5-200 m/min), and the resulting travel time the webs remain under the plasma prior lamination (less than 2s).  However, given that Bradley teaches the same apparatus as claimed by applicant, where Bradley in view of Fukuda, Christel, and Schubert obviates the same purpose of laminating adhesive webs after treatment with a plasma as claimed by applicant, it would have been expected that an optimized distance, speed of the web, and time for the method of Bradley in view of Fukuda, Christel, and Schubert would have fallen within the ranges claimed by applicant.  

With regard to claims 5 and 7, although Bradley teaches laminating rolls with the same diameter and where one of the rolls has an insulating layer, Bradley is silent as to the specific diameter of the rolls (between 50 and 500 mm) and the specific thickness of the insulating layer (between 1 and 5 mm).  However, given that Bradley teaches the same apparatus as claimed by applicant, where Bradley in view of Fukuda, Christel, and Schubert obviates the same purpose of laminating adhesive webs after treatment with a plasma as claimed by applicant, where the function of the insulating layer of Bradley is also the same as intended by applicant (an electrically insulating layer), it would have been expected that an optimized diameter of the rolls and thickness of the electrically insulating layer for the method 

With regard to claim 6, Bradley is silent as to the material of the insulating layer.
Fukuda teaches known insulating dielectric materials include Teflon, rubber, and ceramic (col. 4, line 10-15), where it would have been obvious to use said dielectric materials in the roller of Bradley for the reasons stated in the rejection of claim 1 above.

With regard to claim 8, Bradley teaches the plasma is generated between one or more nozzles and the rolls (col. 6, line 57-68).

With regard to claim 11, the examiner notes that the claim language reads as “wherein the plasma generator can be displaced in its height…. optionally simultaneously in its height and in its distance…”  As currently worded, the method of step of displacing the height of the plasma generator has not been actively claimed as the step appears to be optional (i.e. “can be displaced”).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to ensure the distance of the displace height of the generator was optimized for the specific webs to be laminated, as would have been determined through routine experimentation. 

With regard to claim 18, Bradley in view of Christel and Schubert is silent as to the thickness of the adhesive coated film (greater than or equal to 20 µm and less than or equal to 2500 µm).  However, given that Bradley teaches the same apparatus as claimed by applicant, where Bradley in view of Fukuda, Christel, and Schubert obviates the same purpose of laminating adhesive webs after treatment with a plasma as claimed by applicant, it would have been obvious to one of ordinary skill in the art at .

Claims 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US PN 3959567) in view of Fukuda (US PN 6127003), Christel (US PN 5676791), and Schubert (US PGPub 2014/0083608 A1), as applied for claim 1 above, and in further view of Lutzmann (US PN 4096013).
With regard to claims 3, 4, and 14, Bradley does not explicitly disclose laminating multiple films.
Lutzmann teaches that laminating multiple films at the point of electric discharge, such as between the rollers in Bradley, was known in the art at the time of the invention (figure 5-6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of the prior art to accept as many layers as desired for the final laminated product.  The rationale to do so would have been the motivation provided by the teaching of Lutzmann, that adding layers predictably results in the successful bonding of multiple layers of materials as desired, where treating multiple films for lamination requires simultaneous exposure to electrical discharge and contact over a critical region (Lutzmann, col. 3, line 64-68; col. 4, line 1-5), as would have been achieved via the rollers of Bradley, and therefore would have held the expectation of success when making multilayered laminates of Lutzmann.  Furthermore it would have been obvious to optimize the layers so as to be suitable for the successful formation of bonds with one another in the lamination method of the prior art, dependent upon the desired laminated structure to be formed.

Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive.
With regard to applicant’s argument that it would not have been obvious to combine the teachings of Schubert and Bradley because Bradley wants to avoid adhesives and Schubert focuses on .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654. The examiner can normally be reached weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746